Opinion issued August 29, 2002 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00794-CR
____________

TINA LORETA HORNE, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Court at Law No. 3
Galveston County, Texas
Trial Court Cause No. 205,577



MEMORANDUM  OPINION
	Appellant filed a motion to dismiss the appeal.  The motion is in writing,
signed by appellant.  We have not yet issued a decision.  Accordingly, the appeal is
dismissed.  Tex. R. App. P. 42.2(a).
	The clerk of this Court is directed to issue mandate immediately.  Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Nuchia and Radack.
Do not publish.  Tex. R. App. P. 47.